Case: 17-15123   Date Filed: 04/16/2019     Page: 1 of 12


                                                            [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-15123
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 4:16-cv-00638-RH-CAS



BARBARA URSULA UBEROI,

                                                Plaintiff - Appellant,

versus

JORGE LABARGA,

                                                Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                             (April 16, 2019)

Before WILLIAM PRYOR, ROSENBAUM, and ANDERSON Circuit Judges.

PER CURIAM:
              Case: 17-15123      Date Filed: 04/16/2019    Page: 2 of 12


      Plaintiff-Appellant Barbara Uberoi, proceeding pro se, alleged that

Defendant-Appellee Chief Justice Jorge Labarga, of the Supreme Court of Florida,

violated her right to due process when the Supreme Court of Florida decided not to

approve her application for admission to the Florida Bar without affording her

further opportunity to be heard. She also claimed that the Rules of the Florida

Supreme Court Relating to Admissions to the Bar (Florida’s “rules of admissions”)

were facially unconstitutional under the Due Process Clause for not allowing for that

further opportunity to be heard. The district court dismissed Uberoi’s complaint.

We affirm.

                                            I.

      Appellant Barbara Uberoi applied for admission to the Florida Bar in 2010.

After she filed her application to the Florida Bar, the Florida Board of Bar Examiners

(the “Board”) conducted a character-and-fitness investigation.              Through that

investigation, the Board discovered “information that reflected adversely upon

[Uberoi’s] character and fitness.” As a result, the Board requested that Uberoi

appear for an informal investigative hearing, after which the Board would prepare

“Specifications,” or written charges.

      In the Specifications, the Board identified several categories of conduct that

reflected adversely on Uberoi’s character and fitness for admission to the bar: (1)

“financial irresponsibility or a lack of respect for the law or the rights of others”; (2)


                                            2
              Case: 17-15123    Date Filed: 04/16/2019    Page: 3 of 12


a lack of candor by Uberoi in completing her bar application; and (3) a lack of candor

by Uberoi at the investigative hearing before the Board. Specifically, with respect

to the issue of financial irresponsibility, the Board cited Uberoi’s delinquencies to

state, federal, and private creditors before and after her bankruptcy filing, and the

fact that her bankruptcy proceeding was dismissed because she failed to make

scheduled payments pursuant to the bankruptcy plan.          The Board served the

Specifications on Uberoi in May of 2012.

        The following month, Uberoi filed an Answer, in which she admitted most of

the Specifications and provided mitigating evidence for them. In November of 2012,

by Uberoi’s request, the Board held a formal hearing at which Uberoi was

represented by counsel and testified on her own behalf.

        Following the hearing, the Board issued Findings of Fact, Conclusions of

Law, and a Recommendation to the Florida Supreme Court. The Board concluded

that the allegations in the Specifications were proven but also that Uberoi’s

mitigating evidence made the Specifications not disqualifying and that she had

“established her qualifications for admission to the bar.” The Board ultimately

recommended that Uberoi be conditionally admitted for a probationary period of one

year.




                                          3
              Case: 17-15123     Date Filed: 04/16/2019    Page: 4 of 12


      Uberoi signed a consent agreement with the Board regarding the conditions

of her bar admission. That agreement made clear that it would “not become effective

unless the Supreme Court of Florida issues an Order of Probationary Admission.”

      After reviewing the Board’s Findings of Fact and Recommendation, the

Florida Supreme Court rejected the Board’s recommendation that Uberoi be

admitted to the bar. Fla. Bd. of Bar Exam’rs re B.U.U., 124 So. 3d 172 (Fla. 2013).

That court reasoned that Uberoi’s “refusal to repay her financial obligations, willful

refusal to comply with state and federal law, and failure to provide full and complete

candor in her application for admission call into serious question her judgment and

ability to serve as an officer of our courts.” Id. at 174. As a result, the court denied

Uberoi admission to the bar and ruled that she could not reapply for three years. Id.

at 175. The court further stated that “[n]o rehearing w[ould] be entertained.” Id.

      In 2014, Uberoi sued the Florida Supreme Court in federal court, alleging that

the Court unlawfully denied her application to the Florida Bar in violation of federal

bankruptcy law and her right to due process. See Uberoi v. Fla. Supreme Court,

2015 WL 12977511 (M.D. Fla. 2015). The district court dismissed her complaint

for lack of subject-matter jurisdiction on the bases of the Florida Supreme Court’s

sovereign immunity and the Rooker-Feldman doctrine. Id. at *4-*9. This Court

affirmed. Uberoi v. Supreme Court of Florida, 819 F.3d 1311, 1312 (11th Cir.

2016).


                                           4
              Case: 17-15123     Date Filed: 04/16/2019   Page: 5 of 12


      In 2016, Uberoi filed the underlying action against then-Chief Justice of the

Florida Supreme Court Jorge Labarga, in his official capacity, in the District Court

for the Middle District of Florida. After recounting the events described above, the

complaint requested the following relief:

             a. Judgment be entered that the FLORIDA SUPREME
             COURT’s rules of admission to the Florida Bar violate the
             due process rights of applicants such as PLAINTIFF who
             have been denied admission after entering into a consent
             agreement in that no hearing is required;
             b. Judgment be entered that DEFENDANT and the
             FLORIDA        SUPREME         COURT       violated     the
             PLAINTIFF’s to procedural due process in applying its
             Rules of Admission such that she was not given an
             opportunity to be heard after they rejected her Consent
             Agreement;
             c. Judgment be entered requiring the DEFENDNAT and
             the FLORIDA SUPREME COURT to provide notice and
             an opportunity to be heard as required by the principles of
             due process before rejecting PLAINTIFF’s Consent
             Agreement; and
             d. Judgment requiring DEFENDANT and the FLORIDA
             SUPREME COURT to revise Rules 5-10 and 5-11 of the
             Rules of the Supreme Court Relating to Admissions to the
             Bar to ensure that applicants who enter into consent
             agreements with the Florida Board of Bar Examiners
             receive notice and have an opportunity to be heard prior to
             the FLORIDA SUPREME COURT rejecting terms of the
             consent agreement.

      Justice Labarga moved to dismiss for lack of subject-matter jurisdiction,

improper venue, and failure to state a cause of action. He argued venue was

improper in the Middle District, so the court should dismiss the complaint, or in the

alternative, transfer the case to the Northern District. He also asserted that subject-
                                            5
              Case: 17-15123     Date Filed: 04/16/2019   Page: 6 of 12


matter jurisdiction was lacking because, as with her previous suit, Eleventh

Amendment immunity and the Rooker-Feldman doctrine barred this action. Finally,

he contended that Uberoi’s complaint failed to state a cause of action because Uberoi

was provided with the process to which she was entitled: she received detailed

specifications of charges against her, notice of a formal hearing before the Board,

had prior disclosure of the Board’s witnesses and exhibits, was represented by

counsel at the formal hearing, and had the right to cross-examine witnesses and

present her own evidence through the Board’s subpoena power. Uberoi opposed the

motion, arguing that Rooker-Feldman did not apply, that venue was proper, and that

her complaint stated a claim.

      The district court granted Justice Labarga’s motion to transfer the case to the

Northern District of Florida. In reaching that conclusion, the court noted that, while

Uberoi alleged that she had taken the bar examination in the Middle District of

Florida, “the act Uberoi complains of, the denial of her admission to the Florida Bar,

was accomplished by a written decision of the Florida Supreme Court sitting in

Tallahassee.” Upon the transfer of the case to the Northern District of Florida,

Justice Labarga filed an amended motion to dismiss, and Uberoi opposed the motion,

with both parties reiterating their earlier arguments.

      The district court dismissed Uberoi’s complaint. That court found that it

lacked subject-matter jurisdiction to entertain Uberoi’s as-applied challenge to the


                                           6
              Case: 17-15123     Date Filed: 04/16/2019   Page: 7 of 12


rules of admission on the basis of the Rooker-Feldman doctrine. It also found that

it lacked jurisdiction to entertain Uberoi’s facial challenge to the rules of admission

because she did not have standing.

      This appeal followed.

                                          II.

      In her complaint, Uberoi sought declarations that application of the Florida

rules of admission to her case had deprived her of her right to due process, a

declaration that particular rules were unconstitutional under the Due Process Clause,

and injunctive relief preventing the continued application of those rules. In other

words, Uberoi argued that the rules of admission were unconstitutional both as

applied and on their face. The district court dismissed Uberoi’s complaint, in part,

because it concluded it did not have jurisdiction to provide the requested relief for

her as-applied challenge and, in part, because she lacked standing to bring her facial

challenge.

      We review de novo both a district court’s finding that it lacked subject-matter

jurisdiction and its finding that Uberoi did not enjoy standing. Target Media

Partners v. Specialty Mktg. Corp., 881 F.3d 1279, 1284 (11th Cir. 2018); Tannder

Adver. Grp. LLC V. Fayette Cnty., 451 F.3d 777, 784 (11th Cir. 2006). After careful

review, we affirm.




                                          7
              Case: 17-15123    Date Filed: 04/16/2019    Page: 8 of 12


                                         A.

      The District Court correctly concluded that, under the Rooker-Feldman

doctrine, it lacked subject-matter jurisdiction to entertain Uberoi’s as-applied

challenge to the Florida rules of admission.

      “The Rooker-Feldman doctrine makes clear that federal district courts cannot

review state court final judgments because that task is reserved for state appellate

courts, or, as a last resort, the United States Supreme Court.” Casale v. Tillman, 558

F.3d 1258, 1260 (11th Cir. 2009) (citing D.C. Court of Appeals v. Feldman, 460 U.S.

462, 482 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 415-16 (1923)). The

Supreme Court has held that the Rooker-Feldman doctrine applies to only those

cases in which (1) the plaintiff was the loser in state court, (2) the plaintiff is

complaining of an injury caused by the state court’s judgment, (3) the state court’s

judgment was “rendered before the district court proceedings commenced,” and (4)

the plaintiff is “inviting district court review and rejection” of the state court’s

judgment. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284

(2005).

      This Court has repeatedly applied the Rooker-Feldman doctrine to actions

brought by rejected applicants to the Florida Bar. Uberoi v. Supreme Court of

Florida, 819 F.3d 1311 (11th Cir. 2016); Dale v. Moore, 121 F.3d 624 (11th Cir.




                                          8
              Case: 17-15123     Date Filed: 04/16/2019    Page: 9 of 12


1997); Berman v. Fla. Bd. Of Bar Examiners, 794 F.2d 1529 (11th Cir. 1986). We

have made clear that

             [i]n essence there are two types of claims which a
             frustrated bar applicant might bring in federal court: (1)
             A constitutional challenge to a state’s general rules and
             procedures governing admission to the state’s bar; or (2)
             A claim, based on constitutional or other grounds, that a
             state court’s judicial decision in a particular case has
             resulted in the unlawful denial of admission to a particular
             bar applicant. Federal district courts have jurisdiction over
             the first type of claim but not the second.

Dale, 121 F.3d at 626-27 (quoting Berman, 794 F.2d at 1530). Uberoi’s as-applied

challenge to the rules of admission is the second type of claim because she argues

that her “particular case . . . resulted in the unlawful denial of [her] admission.” Id.

Applying that precedent, the district court was correct to determine that it lacked

subject-matter jurisdiction over Uberoi’s as-applied challenge.

                                          B.

      The district court also correctly concluded that it could not entertain Uberoi’s

facial challenge to the Florida rules of admission because she lacked standing to

bring that challenge.

      Those who seek to invoke the jurisdiction of the federal courts must satisfy

the threshold requirement imposed by Article III of the Constitution by alleging an

actual case or controversy. City of Los Angeles v. Lyons, 461 U.S. 95, 101 (1983)

(citations omitted). Plaintiffs must demonstrate a “personal stake in the outcome”


                                           9
             Case: 17-15123     Date Filed: 04/16/2019    Page: 10 of 12


to “assure that concrete adverseness which sharpens the presentation of the issues”

necessary for the proper resolution of the constitutional questions. Id. Standing is a

threshold jurisdictional question, which is determined at the time the complaint is

filed. Elend v. Basham, 471 F.3d 1199, 1204 (11th Cir. 2006). The Court should

not speculate concerning the existence of standing. Nor should it attempt to piece

together an injury sufficient to confer standing to the plaintiff; the plaintiff must

demonstrate that she has satisfied this burden. Id.

      Establishing an abstract injury is not enough to show standing. Lyons, 461

U.S. at 101.    Rather, “the plaintiff must show that [she] has sustained or is

immediately in danger of sustaining some direct injury as the result of the challenged

official conduct and the injury or threat of injury must be both real and immediate,

not conjectural or hypothetical.” Id. at 101–02.

      Here, the district court did not err in holding that Uberoi lacked standing

because, at the time she filed the instant suit, Uberoi had not reapplied for admission

to the bar and was therefore not subject to the rules of admission. Thus, at the time

her complaint was filed, Uberoi lacked standing to generally challenge Rules 5-10

and 5-11 because she was not subject to those rules. See Elend, 471 F.3d at 1204.

      Even if Uberoi had amended her complaint to include the fact that she

reapplied for admission to the Florida bar in November of 2016, she still would have

lacked standing to challenge the provisions at issue. That is because, as the district


                                          10
             Case: 17-15123    Date Filed: 04/16/2019   Page: 11 of 12


court found, “[t]hese provisions would come into play only if Ms. Uberoi again

reached an agreement with the Board of Bar Examiners and again did not seek and

obtain leave to present whatever arguments she wished to present in support of her

position.” Thus, Uberoi could not have shown that she was “in immediate danger

of sustaining some direct injury as the result of” those provisions. Lyson, 461 U.S.

at 101. Rather, the injury complained of is “conjectural or hypothetical.” Id.

Accordingly, the district court did not err in dismissing the remainder of Uberoi’s

claims because she lacked standing.

                                        III.

      Having concluded that the district court was correct to dismiss Uberoi’s

claims for lack of jurisdiction, we reject Uberoi’s other claims. Uberoi argues that

the District Court for the Middle District of Florida should not have transferred the

case to the Northern District of Florida. But since we have already determined that

no district court had jurisdiction to entertain Uberoi’s claims, and since “[v]enue

provisions come into play only after jurisdiction has been established,” we do not

decide whether it was an abuse of discretion to transfer Uberoi’s case. Lindahl v.

Office of Pers. Mgmt., 470 U.S. 768, 793 n.30 (1985).

      Uberoi also argues that the district court should have afforded her an

opportunity to amend her complaint to include the additional fact that she had

reapplied for admission to the Florida bar. But it does not appear that Uberoi ever


                                         11
             Case: 17-15123     Date Filed: 04/16/2019   Page: 12 of 12


requested leave to amend her complaint. Setting that fact aside, the district court

would have been within its discretion to deny any request for leave to amend, since

the suggested amendment “would [have] be[en] futile.” Corsello v. Lincare, Inc.,

428 F.3d 1008, 1014 (11th Cir. 2005). As we have noted, Uberoi still would have

lacked standing to bring her facial challenge to Florida’s rules of admission, even if

she had alleged that she had reapplied for admission to the Florida bar.

                                         IV.

         The district court correctly dismissed the complaint.

         AFFIRMED.




                                         12